Should this account have a potential claim situation, please contact: Fidelity & Crime Claims Department Great American Insurance Group One Waterside Crossing Windsor, CT 06095 (860)298-7330(new phone number) (860) 688-8188 fax CrimeClaims@gaic.com (new email address!) Admistrative Offices th Street Cincinnati, Ohio 45202-4201 Tel: 1-513-369-5000 INSURED COPY 234-64-44- 04 INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) DECLARATIONS Bond No. 234-64-44 - 04 Item 1. Name of Insured (herein called Insured): Principal Address: Babson Capital Corporate Investors 1500 MainStreet Springfield, MA 01115 Item 2. Bond Period from 12:01 a.m. 11/04/2013 to 12:01 a.m. 11/04/2014 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of said dates. Item 3.
